DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claims 29 and 30 each recite new matter.  The specification at the time of filing lacked support for the material of the chip evacuator tool being a combination of the claimed materials in claim 29.  Additionally, the specification at the time of filing lacked support for a chip evacuator tool made of metal or a thermoplastic polymer to have been made by an additive process manufacturing process.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9, 10, 32, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (DE 2414133 A1) in view of Arai et al. (US Patent No. 5,090,849) and Bauer (WO 2016131560 A1) and Nakahara et al. (US Pub. No. 2014/0234043 A1).
(Claims 6 and 7) Haas discloses a chip removal system that includes a machine tool assembly (Fig. 1) and a chip evacuator tool (1, 2; Figs. 1, 2) having a circular body (1).  A first hook member (2) extends from the circular body.  The first hook member includes a first arcuate surface and a second arcuate surface that converge at a first tip (Figs. 1, 2; ¶ 0004).  The chip evacuator tool includes a second hook member (2 shown in a plurality in Figs. 1, 2; ¶ 0004) extending from the circular body, and wherein the second hook member includes a third arcuate surface and a fourth arcuate surface that converge at a second tip (Figs. 1, 2).  Haas discloses that the circular body is attached to the spindle for rotating about a central axis thereof (¶ 0007), but 
Arai discloses a chip evacuator tool (Figs. 24, 27) including a circular body (241) having includes two apertures (Fig. 24 apertures 241a) extending through the circular body for connection to a drive shaft/spindle.  Each aperture includes a counter bore extending partially through the circular body (Fig. 24).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the circular body disclosed in Haas with two apertures having counterbores as suggested by Arai in order to provide replaceable parts and fix the separate pieces together.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales for supporting an obviousness rationale, including: applying a known technique to a known device ready for improvement to yield predictable results); see also In re Dulberg, 289 F.2d 522, 523, (CCPA 1961) (holding that "if it were considered desirable for any reason to make the device separable, then it would be obvious for that purpose.").
Bauer discloses a chip evacuator tool (1) with two chip removal members (4) spaced 180 degrees apart (Figs. 1-3).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the chip evacuation tool disclosed in Haas with two chip removal (hook) members spaced as taught by Bauer in order to provide sufficient space between chip removal members for clearing the scrap from each chip space of a workpiece.
Nakahara et al. (“Naka”) discloses a machine tool assembly (Figs. 1-6) having a translatable spindle (13).  The machine tool assembly is a computer numerical control system (¶ 0056; B).  The machine tool has a rotating table (2) capable of rotating in a first direction either R1 or R2).  The machined part (1) is attached to and rotates with the rotating table (Fig. 1).  The machine tool (10) and spindle (13) are positioned adjacent to the rotating table (2).  The spindle (13) is capable of rotating about a central axis of the spindle in the first direction (either S1 or S2).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the machine tool assembly disclosed in Haas with a computer-controlled system having a spindle and rotating table as disclosed in Noll in order to increase the productivity and accuracy of manufacturing processes as well as increase flexibility of the machining tool.
(Claim 9) In the modified chip removal tool, the first hook member is positioned 180 degrees from the second hook member about an axis extending through a center of the circular body (Haas Fig. 1; Bauer Figs. 1-3).  The first arcuate surface of the first hook member faces in a first direction, the third arcuate surface of the second hook member faces in a second direction, and the first direction is opposite the second direction (Haas Figs. 1, 2).
(Claim 10) The modified a chip evacuator tool of Haas includes a circular body includes a flat surface (Haas Fig. 1) capable of abutting a spindle or an adapter (Haas 3) of a machine tool assembly.
(Claim 32) The first tip is thinner in width than a location where the first hook member connects to the circular body (Haas Figs. 1, 2).
(Claim 34) The second tip is thinner in width than a location where the second hook member connects to the circular body (Haas Figs. 1, 2)
(Claim 36) The first hook member and the second hook member are formed monolithic with the circular body (Haas ¶ 0004).
Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (DE 2414133 A1) in view of Arai et al. (US Patent No. 5,090,849) and Bauer (WO 2016131560 A1) and Nakahara et al. (US Pub. No. 2014/0234043 A1) further in view of Wu (US Patent No. 5,421,680).
Haas discloses that the hook members may be made in one piece with the circular body and the hook members may be any suitable shape for the intended operation (¶ 0004), but there is no explicit disclosure that the taper is such that a respective thickness (or height) of the first and second tips is thinner than at a location where the respective hook members connect to the circular body.
Wu discloses a chip evacuation tool (20) including a hook members (21), extending from circular body (Figs. 4, 5), that taper to a point in a radial direction such that a thickness of the first tip is less than a thickness of the first hook member at the interface of the first hook member and the circular body (Fig. 3 - thickness measured in a direction parallel to the rotational axis of tool). Ata time prior to filing it would have been obvious to one having ordinary skill in the art to modify the chip evacuation tool disclosed in Haas with hook members that taper in thickness as taught by Wu in order to provide a stronger connection at the circular body.
Claims 21-25, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (DE 2414133 A1) in view of Arai et al. (US Patent No. 5,090,849) and Bauer (WO 2016131560 A1).
(Claims 21 and 22) Haas discloses a chip removal system that includes a machine tool assembly (Fig. 1) and a chip evacuator tool (1, 2; Figs. 1, 2) having a circular body (1).  A first 
Arai discloses a chip evacuator tool (Figs. 24, 27) including a circular body (241) having includes two apertures (Fig. 24 apertures 241a) extending through the circular body for connection to a drive shaft/spindle.  Each aperture includes a counter bore extending partially through the circular body (Fig. 24).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the circular body disclosed in Haas with two apertures having counterbores as suggested by Arai in order to provide replaceable parts and fix the separate pieces together.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales for supporting an obviousness rationale, including: applying a known technique to a known device ready for improvement to yield predictable results); see also In re Dulberg, 289 F.2d 522, 523, (CCPA 1961) (holding that "if it were 
Bauer discloses a chip evacuator tool (1) with two chip removal members (4) spaced 180 degrees apart (Figs. 1-3).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the chip evacuation tool disclosed in Haas with two chip removal (hook) members spaced as taught by Bauer in order to provide sufficient space between chip removal members for clearing the scrap from each chip space of a workpiece.
(Claim 23) In the modified chip removal tool, the first hook member is positioned 180 degrees from the second hook member about an axis extending through a center of the circular body (Haas Fig. 1; Bauer Figs. 1-3).  The first arcuate surface of the first hook member faces in a first direction, the third arcuate surface of the second hook member faces in a second direction, and the first direction is opposite the second direction (Haas Figs. 1, 2).
(Claim 24) The modified a chip evacuator tool of Haas includes a circular body includes a flat surface (Haas Fig. 1) capable of abutting a spindle or an adapter (Haas 3) of a machine tool assembly.
(Claim 25) The first tip is thinner in width than a location where the first hook member connects to the circular body (Haas Figs. 1, 2).
(Claim 27) The second tip is thinner in width than a location where the second hook member connects to the circular body (Haas Figs. 1, 2)
(Claim 31) The first hook member and the second hook member are formed monolithic with the circular body (Haas ¶ 0004).
Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (DE 2414133 A1) in view of Arai et al. (US Patent No. 5,090,849) and Bauer (WO 2016131560 A1) further in view of Wu (US Patent No. 5,421,680).
Haas discloses that the hook members may be made in one piece with the circular body and the hook members may be any suitable shape for the intended operation (¶ 0004), but there is no explicit disclosure that the taper is such that a respective thickness (or height) of the first and second tips is thinner than at a location where the respective hook members connect to the circular body.
Wu discloses a chip evacuation tool (20) including a hook members (21), extending from circular body (Figs. 4, 5), that taper to a point in a radial direction such that a thickness of the first tip is less than a thickness of the first hook member at the interface of the first hook member and the circular body (Fig. 3 - thickness measured in a direction parallel to the rotational axis of tool). At a time prior to filing it would have been obvious to one having ordinary skill in the art to modify the chip evacuation tool disclosed in Haas with hook members that taper in thickness as taught by Wu in order to provide a stronger connection at the circular body.
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (DE 2414133 A1) in view of Arai et al. (US Patent No. 5,090,849) and Bauer (WO 2016131560 A1) further in view of Shoji et al. (US Patent No. 4,824,299).
(Claim 29) The Haas reference does not explicitly disclose the material of the chip evacuator tool.
Shoji et al. discloses a chip evacuator tool being constructed from a metallic material (Col. 4, Lines 65-68).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to construct the chip evacuator tool disclosed in Haas from a metallic 
(Claim 30) The modified chip evacuator tool of Haas includes all the structural limitations as set forth above with respect to claim 30, which could have been made by an additive manufacturing process.  See MPEP Section 2113 (discussing product-by-process limitations).
Claims 21-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hoetger (EP 1914037 A1) in view of Arai et al. (US Patent No. 5,090,849).
(Claims 21 and 22) Hoetger discloses a chip evacuator tool (Figs. 1, 2) that consists of a circular body (6); a first hook member (7) extending from the circular body (Fig. 1), wherein the first hook member includes a first arcuate surface and a second arcuate surface that converge at a first tip (Fig. 1); and a second hook member (8) extending from the circular body (Fig. 1), wherein the second hook member includes a third arcuate surface and a fourth arcuate surface that converge at a second tip (Fig. 1).  Hoetger discloses that the circular body is attached to a central shaft (Translation ¶ 0012), but the reference does not explicitly disclose an aperture in the circular body for forming said attachment between two separate pieces (i.e., circular body and central shaft).
Arai discloses a chip evacuator tool (Figs. 24, 27) including a circular body (241) having includes two apertures (Fig. 24 apertures 241a) extending through the circular body for connection to a drive shaft/spindle.  Each aperture includes a counter bore extending partially through the circular body (Fig. 24).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the circular body disclosed in Hoetger with two apertures having counterbores as suggested by Arai in order to provide replaceable parts and fix ee KSR, 550 U.S. at 418 (reciting several exemplary rationales for supporting an obviousness rationale, including: applying a known technique to a known device ready for improvement to yield predictable results); see also In re Dulberg, 289 F.2d at 523 (holding that "if it were considered desirable for any reason to make the device separable, then it would be obvious for that purpose.").

    PNG
    media_image1.png
    803
    856
    media_image1.png
    Greyscale

(Claim 23) The first hook member is positioned 180 degrees from the second hook member about an axis extending through a center of the circular body (Hoetger Figs. 1, 2).  The first arcuate surface of the first hook member faces in a first direction, the third arcuate surface of the second hook member faces in a second direction, and the first direction is opposite the second direction (Hoetger Figs. 1, 2).

    PNG
    media_image1.png
    803
    856
    media_image1.png
    Greyscale

(Claim 24) The modified a chip evacuator tool of Hoetger includes a circular body includes a flat surface (Hoetger 6; Fig. 2) capable of abutting a spindle or an adapter (Hoetger 5) of a machine tool assembly.
(Claim 25) The first tip is thinner in width than a location where the first hook member connects to the circular body (Hoetger Fig. 1).
(Claim 26) The first hook member tapers in height such that the first tip is thinner in height than a location where the first hook member connects to the circular body (Hoetger Fig. 2).  That is, Figure 2 shoes the hook member having a portion of a greater height dimension as measured in a direction parallel to the rotation axis. 
(Claim 27) The second tip is thinner in width than a location where the second hook member connects to the circular body (Hoetger Fig. 1)
(Claim 28) The second hook member tapers in height such that the second tip is thinner in height than a location where the second hook member connects to the circular body (Hoetger Fig. 2).  That is, Figure 2 shoes the hook member having a portion of a greater height dimension as measured in a direction parallel to the rotation axis.
(Claim 31) The first hook member and the second hook member are formed monolithic with the circular body (Hoetger Fig. 1).
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hoetger (EP 1914037 A1) in view of Arai et al. (US Patent No. 5,090,849) further in view of Shoji et al. (US Patent No. 4,824,299).
(Claim 29) The Hoetger reference does not explicitly disclose the material of the chip evacuator tool.
Shoji et al. discloses a chip evacuator tool being constructed from a metallic material (Col. 4, Lines 65-68).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to construct the chip evacuator tool disclosed in Hoetger from a metallic material as disclosed in Shoji et al. in order to take advantage of the wear resistance properties of the metallic material.
(Claim 30) The modified chip evacuator tool of Hoetger includes all the structural limitations as set forth above with respect to claim 30, which could have been made by an additive manufacturing process.  See MPEP Section 2113 (discussing product-by-process limitations).
Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive.  In conclusory fashion, Applicant argues that the Haas reference does not disclose the chip evacuator tool as claimed.  Examiner disagrees.  As indicated in the rejection above, the grounds of rejection address the chip evacuator tool consisting of the elements claimed.  Thus, the prior art of record reads upon the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.